Title: To Thomas Jefferson from Charles Dabney, 23 March 1781
From: Dabney, Charles
To: Jefferson, Thomas



Sir
Hampton Halfway House March 23d. 1781

I think it necessary to report to your Excellency Capt. Clopton, Liets. Wilkerson and Frazier, and Ensign Waddey, Militia Officers from New kent County who have deserted from this post. The most of the Militia that has been called into service from that County has deserted, but as I believe the Officers has been principally to blame, I have not reported the Names of the privates.
I beg leave to observe to your Excellency that the two Companies of Amherst Militia, and the one from Albemarle, now under my command, has been in service since the 9th. of Janry. Many of them are unfit for duty for want of shoes and cloths, and as they have behav’d very well I cou’d wish they cou’d get discharged. I have the honor to be Yr. Excellencies Most Obedt. Servt.,

Chas. Dabney

